Citation Nr: 1009398	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a fracture of the left distal fibula.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1989 to April 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  Jurisdiction over the Veteran's claim was 
then transferred to the VA RO in Detroit, Michigan.

The Veteran requested a video conference hearing that was 
scheduled for November 18, 2009, at the Detroit RO.  The 
record reflects that the Veteran failed to report for his 
hearing.  If a Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case proceeds as though the request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2009). 
Since the Veteran did not request postponement, his hearing 
request is deemed withdrawn.


FINDINGS OF FACT

1.  In its October 2002 rating decision, the RO denied the 
Veteran's claim because there was no evidence that his pre-
existing fracture of the left ankle was permanently worsened 
as a result of service or that he had any residuals from his 
in-service fracture of the left distal fibula; and, as the 
Veteran did not appeal the decision, it became final.

2.  Evidence received subsequent to the October 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for the residuals of a fracture of the left distal 
fibula.





CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals 
of a fracture of the left distal fibula is not reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran a VCAA notice letter in May 2006 that 
described what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
May 2006 notice letter also addressed the elements of degree 
of disability and effective date. 

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the RO explained in the May 2006 VCAA notice 
letter that the Veteran's claim was previously denied, he was 
notified of the decision, and that the decision had become 
final.  The RO also explained that VA needed new and material 
evidence in order to reopen the Veteran's claim and defined 
new and material evidence as evidence submitted to VA for the 
first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO further explained that the 
Veteran's claim was previously denied because his left ankle 
disability existed prior to service.  He was also told that 
he needed to submit evidence that his left ankle fracture 
existed from military service to the present time.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).      

Recognition is given to the fact that the May 2006 letter did 
not discuss that new and material evidence would also consist 
of evidence showing that his preexisting left ankle fracture 
was permanently aggravated/worsened by his active service.  
There was also no discussion as to the basis of denial of 
service connection for a fracture of the left distal fibula, 
which was the presence of a current disability.  However, the 
Board observes that during the pendency of this claim, the 
Veteran has been represented by an accredited representative, 
who is well aware of the requirements of the VCAA and the 
elements needed to substantiate the Veteran's claim, and such 
representative has submitted argument during the course of 
this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 
(2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO).  

Here, the Veteran's representative presented argument that 
directly addresses the question of aggravation of a 
preexisting injury/disability.  See Statement dated August 
2007.  He also presented argument that the Veteran's left 
fibula fracture was a separate and distinct injury/disability 
from pre-service left ankle injury.  The Veteran therefore 
has demonstrated actual knowledge of the basis of the 
previous final denial and evidence necessary to reopen the 
claim.

The Board further notes that the Veteran was provided with a 
copy of the October 2006 rating decision, the November 2007 
statement of the case (SOC), and the September 2008 
supplemental statement of the case (SSOC), which cumulatively 
included a discussion of the facts of the claim, notification 
of the basis of the decision, a description of the pertinent 
laws and regulations, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claim are associated with the claims folder to the extent 
possible.   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA is not required to provide a claimant an 
examination with a request to reopen a previously denied 
claim until and unless new and material evidence has been 
submitted.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for the residuals of a fracture of the left distal 
fibula.  He filed his original claim for service connection 
for a left ankle fracture in April 2002 and was denied in an 
October 2002 rating decision.  The RO denied the Veteran's 
claim because his left ankle disability pre-existed service, 
was not aggravated during service, and there was no evidence 
of any current residuals of the left fibula fracture that he 
suffered in service.  The Veteran did not appeal this 
decision; and, it therefore became final.  

In May 2006, the Veteran filed a request to reopen his claim.  
In October 2006, the RO denied the Veteran's claim because 
the evidence did not show that he had a current chronic 
disability that was caused or permanently aggravated by his 
military service.  As a preliminary matter, the Board notes 
that the Veteran's current claim involves entitlement to 
service connection for a left ankle fracture.  This claim is 
based upon the same disability as the Veteran's previous 
claim, which was denied in the October 2002 rating decision 
that became final.  As such, it is appropriate for the Board 
to consider the claim as a request to reopen the Veteran's 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, 
denied service connection for a left ankle fracture and left 
fibula fracture because it found that the Veteran's left 
ankle disability pre-existed his military service and was not 
permanently worsened during service, and that he did not 
present evidence of a current chronic disability of the left 
fibula.  The Veteran received notification of the denial of 
his claim and was advised regarding his appellate rights in 
October 2002.  However, he did not appeal the decision to the 
Board, and it became final.  

The evidence of record at the time of the October 2002 rating 
decision included the Veteran's service treatment records, a 
July 2002 statement describing his in-service injury, and a 
September 2002 compensation and pension examination report 
that concluded that the Veteran's fracture of the distal 
fibula in service had healed satisfactorily without any 
residuals and his fibrous union of the medial malleolus was 
in stable condition without any aggravation during military 
service.  Since the October 2002 rating decision, the Veteran 
submitted medical records from the William Dickerson 
Detention Facility and from the hospital that treated his 
ankle fracture prior to enlistment into the military.  

After reviewing the evidence received since October 2002, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim because none of the 
evidence shows that the Veteran has a chronic left ankle 
disability or that his left ankle fracture was aggravated 
beyond its natural progression during active military 
service.  For example, the Veteran received treatment at the 
William Dickerson Detention Facility clinic for ankle pain 
from an old left ankle fracture with a history of non-
healing, but he was never diagnosed with a chronic 
disability.  The references to ankle pain is not material as 
pain, in and of itself, is not a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

The Veteran also submitted his private treatment records from 
the doctors that originally treated his left ankle fracture.  
The Board observes that these records serve to demonstrate 
that the Veteran's fracture was healed when he enlisted in 
the military.  However, some of these records, and certainly 
enough to demonstrate this point, were already part of the 
Veteran's claims file when the RO denied his claim in October 
2002.  That being said, the most relevant document in these 
medical records is a form the Veteran's surgeon filled out 
for the Military Entrance Processing Station in May 1989.  In 
that form, the Veteran's surgeon stated that the Veteran's 
left ankle condition was good and that his prognosis was also 
good with no pain.  Nevertheless, the Board finds that this 
evidence is not new and material because the record already 
contained evidence that the Veteran's left ankle fracture was 
healed.  

Moreover, as alluded to above, the Veteran has not submitted 
any new and material evidence to demonstrate that he has a 
currently diagnosed chronic disability.  In fact, there is no 
competent evidence of record that the Veteran either has a 
current diagnosis of a chronic disability or indicating that 
the Veteran's left ankle fracture was aggravated beyond its 
natural progression during his period of active military 
service.  Finally, although the Veteran claims that his 
injury was to the left medial malleolus rather than the 
distal fibula, the Board notes that the Veteran is still 
claiming a disability from the residuals of the same injury 
that was adjudicated by the RO in both October 2002 and 
October 2006.  At any rate, the Board observes that there is 
still no evidence that he aggravated this injury during 
active military service or that he is currently diagnosed 
with any residuals from a fracture to the left medial 
malleolus.    

Therefore, the Board finds that the factual and legal status 
of the Veteran's claim is essentially the same as it was in 
2002.  There is a complete lack of medical evidence to 
indicate that the Veteran has a current chronic disability or 
that he aggravated his left ankle fracture beyond its normal 
progression during military service.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions of 
medical causation are insufficient to reopen a claim under 38 
U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
There was no medical evidence when the RO last denied the 
Veteran's claim in 2002 that indicated that the Veteran 
aggravated his left ankle fracture beyond its normal 
progression during active military service or that he 
currently had a chronic left ankle disability.  There remains 
a lack of such evidence today.  Accordingly, the Board finds 
that the evidence received subsequent to October 2002 is not 
new and material and does not serve to reopen the claim of 
entitlement to service connection for the residuals of a 
fracture of the left distal fibula.
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claims and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).     


ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for the residuals 
of a fracture of the left distal fibula is not reopened.  The 
appeal is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


